Citation Nr: 0618783	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-15 248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1979 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran's petition to reopen 
her previously denied claim for service connection for an 
acquired psychiatric disorder, but ultimately denied the 
claim.  In February 2005, the Board also reopened her claim 
and remanded it to the RO via the Appeals Management Center 
(AMC) for additional development and consideration.  In 
January 2006, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny her claim and returned the 
case to the Board for further appellate review.  


FINDING OF FACT

The veteran's psychiatric disorder did not originate in 
service, did not manifest to a compensable degree within one 
year following her separation from service, and is not 
otherwise causally related to her military service, including 
a personal assault.  


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.304(f), 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in February 2003, 
and March 2005.  The February 2003 letter provided her with 
notice of the evidence necessary to reopen her previously 
denied claim, which has since been reopened.  The March 2005 
letter provided her with notice of the evidence necessary to 
support her claim for service connection for an acquired 
psychiatric disorder, including PTSD due to personal assault.  
The letter notified her of the evidence that was not on 
record at the time the letter was issued, the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  The March 2005 VCAA letter 
also specifically requested that she submit any evidence in 
her possession pertaining to this claim.  Thus, the content 
of this letter provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.  It also satisfied the notice requirements of 
38 C.F.R. § 3.304(f)(3), which pertain specifically to claims 
for PTSD due to personal assault.



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  
Here, regarding the veteran's claim for service connection, 
VCAA notice was provided in March 2005 - after the RO's 
initial adjudication of this claim in March 2003.  So 
obviously this did not comply with the requirement that VCAA 
notice precede the initial RO adjudication.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

Here, the March 2005 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the January 
2006 SSOC, wherein the AMC readjudicated her claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  She 
responded to the VCAA letter by providing a statement 
outlining her claimed PTSD stressors in greater detail (see 
her March 2005 letter).  But as will be discussed below, to 
the extent these stressors could be verified, the RO already 
had made an attempt to do so.  So under these circumstances, 
the Board finds she was afforded "a meaningful opportunity 
to participate effectively in the processing of [her] claim 
by VA," and thus, "essentially cured the error in the 
timing of notice".  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs), relevant personnel records, 
VA outpatient treatment (VAOPT) records, and records from the 
Social Security Administration (SSA).  In addition, 
a VA examination was scheduled in June 1996.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO also attempted 
to verify the one personal assault she claims she reported to 
the military police in Brunswick, Maine, but the matter was 
not of record (see PIES response in June 2003).  And although 
offered, she declined her opportunity for a hearing to 
provide oral testimony in support of her claim.  38 C.F.R. 
§ 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.

Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including psychoses, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and her alleged stressor is combat-related, then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates her testimony or statements.  
See Zarycki, 6 Vet. App. at 98.



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

As alluded to previously, the veteran contends she has PTSD 
or an acquired psychiatric disorder as a result of several 
incidents of sexual assault that allegedly occurred during 
military service.  The pertinent regulation, 38 C.F.R. § 
3.304(f)(3), provides that if PTSD is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible 


supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  Id.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  Id.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. at 519.  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)


Legal Analysis

The veteran's SMRs are negative for any indication of a 
psychiatric disorder during military service.  The report of 
the September 1987 physical examination given prior to her 
separation from service indicates that the psychiatric 
evaluation was normal, and the report of medical history 
indicates she had no complaints of any nervous trouble or 
other psychiatric problems.

The first indication in the record of a psychiatric disorder 
is in a June 1995 VAOPT record.  The veteran complained of 
delusional thoughts and was diagnosed with schizoaffective 
disorder.  Additional VAOPT records from later in 1995 show 
schizotypical behavior and paranoid ideation.  The report of 
a June 1996 VA examination indicates she had delusions of 
sexual molestation and was diagnosed with chronic paranoid 
schizophrenia.  The examiner, who reviewed her entire claims 
folder, stated there was no evidence of any acute episodes in 
the past.  An October 1996 VAOPT record also notes she was 
preoccupied with sexual fantasies and delusions.

The SSA made a disability determination in October 1998, 
finding a primary diagnosis of schizoaffective disorder 
beginning in September 1994.  A transcript of a September 
1997 SSA psychological disability evaluation indicates the 
veteran did not report any personal assault or other trauma 
during her military service.  

VAOPT records from September 2002 through February 2003 show 
a primary diagnosis of schizoaffective disorder, but also 
paranoid schizophrenia and avoidant personality traits.  
November 2002 and February 2003 VAOPT records indicate a 
diagnosis of PTSD, as well, but these notes were made by 
registered nurses and there is no indication psychological 
testing was done or that a diagnosis of PTSD was ever made in 
accordance with DSM-IV.

As mentioned, the veteran claims her psychological disorder 
is primarily due to a number of sexual assaults she 
experienced during military service.  As the June 1996 VA 
examiner reported, she has delusions of sexual molestation, 
which explain the phantasmal nature of her claimed stressors.  
These stressors include having been raped by hundreds of men 
during service, including several physicians.  She 
acknowledges she did not report any of these incidents.  
Prior to service, she said her father tried to kill her; her 
father and older brother raped her; and she was triple-raped 
when she was 17 (see report of the June 1996 VA examination).  
She also said she was raped by two Navy pilots and reported 
this incident to the military police in Brunswick, Maine (see 
her December 2002, April 2003, and March 2005 statements).  
The RO attempted to verify this incident with the military 
police, but the matter was not of record (see PIES response 
in June 2003).  

Aside from these claimed sexual assaults, the veteran said 
she fell down some stairs during service, was knocked 
unconscious, and hospitalized (see her March 2005 statement).  
Her SMRs contain no evidence of this incident.  She also said 
she was unable to adjust to being transferred to Material 
Control (see her March 2005 statement).  Her contention that 
she had trouble adjusting is supported by her personnel 
records, which verify she began having performance problems 
after she reenlisted in 1983 and was transferred to Material 
Control.  There is no indication, however, that the 
difficulty she had in adjusting to this transfer was 
associated with a psychological disorder or some other 
trauma, including personal assault.  

In sum, a careful review of the evidence indicates the 
veteran began experiencing symptoms of a schizoaffective 
disorder as early as September 1994 (according to the SSA 
determination), and definitely by June 1995.  As mentioned, 
though, competent medical evidence is required to establish a 
nexus (i.e., link) between a current disability and military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, herself, is not qualified 
to provide a competent medical opinion etiologically linking 
her psychological disorder to her service in the military 
that ended many years ago.  Id.  And unfortunately, there is 
no competent medical evidence on record establishing this 
necessary link.

Furthermore, although the veteran's representative argues in 
the June 2006 brief that she should be afforded another VA 
examination to determine the true etiology of her psychiatric 
disorder, to include consideration of SSA records, the Board 
does not find this to be necessary.  The evidence received 
since the June 1996 VA examination indicates the veteran 
developed a schizoaffective disorder at least 7 years after 
she separated from military service, and there is no evidence 
she suffered an event during military service that might be 
associated with this later diagnosis.  The VCAA does not 
require VA to schedule a VA examination under these 
circumstances.  See 38 C.F.R. § 3.159(c)(4).  

For these reasons and bases, the claim for service connection 
for an acquired psychiatric disorder, inclusive of PTSD, must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


